       Case 1:14-cv-02811-JMF Document 572 Filed 03/22/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
CITY OF PROVIDENCE, RHODE ISLAND, :           Civil Action No. 1:14-cv-02811-JMF-OTW
Individually and on Behalf of All Others  :   (Consolidated)
Similarly Situated,                       :
                                          :   CLASS ACTION
                              Plaintiff,  :
                                          :   [PROPOSED] ORDER RE: MARCH 16, 2021
       vs.                                :   HEARING
                                          :
BATS GLOBAL MARKETS, INC., et al.,        :
                                          :
                              Defendants.
                                          :
                                          x
         Case 1:14-cv-02811-JMF Document 572 Filed 03/22/21 Page 2 of 8




       Upon review of the parties’ submissions as described below and after hearing oral

argument on March 16, 2021, and for the reasons stated on the record, the Court orders, as to the

below-described matters, as follows:

       1.      Regarding Defendant Nasdaq’s letter-motion for a discovery conference regarding

Nasdaq’s contention interrogatories (see ECF Nos. 540, 557, 566), Plaintiffs shall serve any

objections to Nasdaq’s contention interrogatories by Thursday, March 18, 2021. Plaintiffs shall

serve substantive responses to Nasdaq’s contention interrogatories by Friday, April 2, 2021. The

parties shall meet and confer on Plaintiffs’ objections in an attempt to resolve or narrow any

disputes and, if there are outstanding issues after meeting and conferring, shall promptly raise these

issues with the Court.

       2.      Regarding Plaintiffs’ letter-motion for a discovery conference challenging NYSE’s

privilege log (see ECF Nos. 545, 564), NYSE shall re-review the remaining 234 documents

challenged by Plaintiffs, see ECF No. 518 & Ex. 1, and, as necessary, de-designate or revise the

redactions to these documents and provide an updated privilege log. NYSE shall complete its re-

review and de-designation or revised redaction of these documents and provide a revised privilege

log, if necessary, by Tuesday, March 23, 2021 (including the production of any de-designated

documents or documents with revised redactions). Following this process, and consistent with the

Court’s prior Order at ECF No. 528, Plaintiffs will then have an opportunity to review and raise

challenges to up to 10 documents, then meet and confer with NYSE to resolve the challenges, and

if not resolved, promptly raise any outstanding challenges with the Court. Plaintiffs shall raise any

challenges to the 234 documents (selecting up to 10 documents to challenge) with NYSE by

Friday, March 26, 2021, with meet and confers between the parties to follow.




                                                -1-
         Case 1:14-cv-02811-JMF Document 572 Filed 03/22/21 Page 3 of 8




       3.      Regarding Plaintiffs’ letter-motion for a discovery conference challenging

Nasdaq’s privilege log (see ECF Nos. 549, 560), the parties shall meet and confer by Friday, March

19, 2021 to attempt to agree upon a subset of the approximately 4,000 Nasdaq privilege log entries

challenged by Plaintiffs, see ECF No. 549 & Ex. 1, for Nasdaq to re-review, and to discuss

rescheduled dates for the depositions of Mr. Hathaway and Ms. Swanstrom. Following Nasdaq’s

re-review of the subset of the approximately 4,000 Nasdaq privilege log entries challenged by

Plaintiffs, the parties will then follow a process along the lines of the one ordered above in

connection with Plaintiffs’ challenge to NYSE’s privilege log.

       4.      Regarding Defendant NYSE’s letter-motion for a discovery conference seeking to

quash Plaintiffs’ notice of Rule 30(b)(6) deposition testimony (see ECF Nos. 551, 567), the Court

denies Defendants’ letter-motion to the extent it seeks to quash the notice as to any or all topics

listed in Plaintiffs’ Second Amended Notice without prejudice to renewal following the meet and

confer addressed in the next sentence of this paragraph. The parties have advised the Court that

they began meeting and conferring about the issues raised by NYSE’s letter-motion, have resolved

some of those issues, and are continuing to meet and confer about the remaining issues; the parties

shall complete those discussions and advise the Court promptly thereafter in the event any such
                       The parties shall also meet and confer regarding the scheduling of this
issues are unresolved. deposition no later than March 19, 2021.

       5.      Regarding Plaintiffs’ letter-motion for a discovery conference to compel

production of transcripts of NYSE testimony to the U.S. Securities & Exchange Commission and

motion to show cause why NYSE had not produced a signed interrogatory verification (see ECF

Nos. 552, 565), NYSE shall promptly produce the transcript of Vincent Lanzillo’s testimony. The

parties shall confer on the three transcripts of testimony by Joseph Mecane which were referenced




                                               -2-
         Case 1:14-cv-02811-JMF Document 572 Filed 03/22/21 Page 4 of 8




by Plaintiffs during the hearing, after which NYSE shall promptly produce the transcripts to the
                                                 For avoidance of doubt, the Court will not entertain
extent they are relevant to issues in this case. requests for production of any transcripts of SEC
                                                 testimony beyond the four referenced in this paragraph.
        The Court denies the letter-motion to show cause as moot in light of Defendant NYSE’s
                                                                   To the extent this production prompts
production of the interrogatory verification on March 15, 2021. further discovery requests, the parties shall
                                                                   meet and confer by March 19, 2021.
        6.     Regarding Plaintiffs’ letter to the Court concerning the claw back of, and instruction

not to testify as to, purportedly privileged documents at the deposition of BATS/Direct Edge

employee Robert Books (see ECF Nos. 558, 563), BATS/Direct Edge shall produce a privilege

log regarding those documents and the parties shall meet and confer by Friday, March 19, 2021 to

address any issues that remain after the production of the privilege log regarding those documents.

If any outstanding issues remain after meeting and conferring, the aggrieved party shall promptly

submit the issues by letter-motion to the Court.

       7.      Regarding Plaintiffs’ letter-motion for a limited extension of the deadlines related

to class certification and preclusion (see ECF Nos. 553, 559), the deadlines set forth in the August

16, 2019 Case Management Plan (ECF No. 329), as amended on March 4, 2020 (ECF No. 408),

May 6, 2020 (ECF No. 422), and September 18, 2020 (ECF No. 455), are hereby extended by 45

days. The extended deadline for the completion of discovery related to class certification and

preclusion is limited to completing or resolving only the following matters: 1) work ordered by

the Court in connection with the above-referenced matters, and 2) any other matters specifically

identified to and discussed with the Court during the March 16, 2021 hearing. As the Court stated

on the record during the March 16, 2021 hearing, while perhaps somewhat ambitious, this is the

final extension of discovery relating to class certification and preclusion that it will grant.
The remedy for failure to comply with discovery obligations by the extended deadlines will be
sanctions, not any further extensions of time.




                                                 -3-
         Case 1:14-cv-02811-JMF Document 572 Filed 03/22/21 Page 5 of 8




       The Court further orders the parties to submit their next bi-monthly status letter, see ECF

No. 329 ¶16, on Tuesday, April 6, 2021. Unless otherwise ordered by the Court, bi-monthly status

letters will be submitted every two months thereafter from that date.

       Specifically, the following deadlines shall be in effect:

                    Event                          Current Deadline            New Deadline
 Deadline for the service of any new third- August 28, 2020                (no change)
 party document discovery relevant to class
 certification or preclusion motion practice.
 Deadline for production of documents           November 30, 2020          (no change)
 (including by third parties) that may be
 used by the parties in connection with
 Plaintiffs’ motion for class certification
 and Defendants’ motion for summary
 judgment on grounds of preclusion, see
 Lanier v. BATS Exch., Inc., 838 F.3d 139,
 155 (2d Cir. 2016), to be substantially
 completed.
 Deadline for all fact discovery relating to    March 12, 2021             April 26, 2021
 class certification and preclusion to be
 completed.
 Deadline to submit joint letter advising       Within one Week of         (no change)
 the Court of the parties’ views on how         Court’s Ruling on
 much time is needed to complete any            Plaintiff’s class
 additional discovery in light of the Court’s   certification motion and
 ruling(s) on Plaintiff’s class certification   Defendants’ motion for
 motion and Defendants’ motion for              summary judgment on
 summary judgment on grounds of                 grounds of preclusion
 preclusion and the discovery completed
 prior to those motions being filed.
 Deadline for remaining fact discovery to       Within 90 days of the      (no change)
 be completed.                                  Court’s ruling on
                                                Plaintiff’s class
                                                certification motion and
                                                Defendants’ motion for
                                                summary judgment on
                                                grounds of preclusion
 Deadline for all expert discovery on           Within 60 days of the      (no change)
 subjects other than class certification and    deadline for the
 preclusion, including expert reports,

                                                -4-
        Case 1:14-cv-02811-JMF Document 572 Filed 03/22/21 Page 6 of 8




                   Event                         Current Deadline            New Deadline
production of underlying documents, and       completion of fact
depositions, to be completed.                 discovery
Deadline to serve interrogatories pursuant    November 30, 2020          (no change)
to Rule 33.3(a) of the Local Civil Rules of
the Southern District of New York (no
Rule 33.3(a) interrogatories need to be
served with respect to disclosures
automatically required by Fed. R. Civ, P.
26(a)).
Deadline to serve contention                  30 days before the close   (no change)
interrogatories pursuant to Rule 33.3(c) of   of discovery, unless
the Local Civil Rules of the Southern         otherwise ordered by the
District of New York.                         Court
Deadline to take depositions of fact          Close of fact discovery,   (no change)
witnesses.                                    unless otherwise ordered
                                              by the Court
Deadline to serve requests to admit.          30 days before the close   (no change)
                                              of discovery, unless
                                              otherwise ordered by the
                                              Court
Deadline for the parties to meet and          30 days prior to the       (no change)
confer on a schedule for expert               deadline for completion
disclosures on subjects other than class      of all fact discovery
certification and preclusion, including
reports, production of underlying
documents, and depositions, provided that
(i) expert reports of the party with the
burden of proof shall be due before those
of the opposing party’s experts; and (ii) all
expert discovery shall be completed by
the deadline for completion of expert
discovery (that is, the date set forth in
paragraph 3(d)).
Deadline for Plaintiffs to file any motion    April 13, 2021             May 28, 2021
for class certification, and Defendants to
file any motion for summary judgment on
grounds of preclusion. By the same date,
the moving side shall serve expert reports
relating to its motion(s).
Deadline to take depositions of moving        May 10, 2021               June 24, 2021
side’s experts for class certification and

                                              -5-
        Case 1:14-cv-02811-JMF Document 572 Filed 03/22/21 Page 7 of 8




                  Event                          Current Deadline              New Deadline
motion for summary judgment on grounds
of preclusion.
Deadline to file briefs in opposition to      June 10, 2021                July 26, 2021
class certification and motion for
summary judgment on grounds of
preclusion. By the same date, the
opposing parties shall serve expert reports
relating to the motion(s) being opposed.
Deadline to take depositions of opposing      July 12, 2021                August 26, 2021
side’s experts proffered in opposition to
class certification and motion for
summary judgment on grounds of
preclusion.
Deadline to file reply memoranda of law       August 3, 2021               September 17, 2021
in support of motions for class
certification and summary judgment on
grounds of preclusion.
Deadline to meet in person for at least one   14 days following the        (no change)
hour to discuss settlement.                   close of fact discovery
Deadline to file summary judgment             45 days after the close of   (no change)
motions, if applicable, and any motion to     fact or expert discovery
exclude the testimony of experts pursuant     (whichever is later)
to Rules 702-705 of the Federal Rules of
Evidence and the Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579
(1993), line of cases.
Deadline to file oppositions to summary   45 days after opening            (no change)
judgment motions, if applicable, and any  motion(s) are served
motion to exclude the testimony of
experts pursuant to Rules 702-705 of the
Federal Rules of Evidence and the
Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579 (1993), line of cases.
Deadline to file replies in support of    21 days after service of         (no change)
summary judgment motions, if applicable, any opposition
and any motion to exclude the testimony
of experts pursuant to Rules 702-705 of
the Federal Rules of Evidence and the
Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579 (1993), line of cases.


                                              -6-
        Case 1:14-cv-02811-JMF Document 572 Filed 03/22/21 Page 8 of 8




                   Event                       Current Deadline              New Deadline
Deadline for the parties to submit to the   45 days after the close of   (no change)
Court for its approval a Joint Pretrial     all discovery, or, if a
Order prepared in accordance with the       dispositive motion has
Court’s Individual Rules and Practices      been filed, within 45
and Fed. R. Civ. P. 26(a)(3).               days of a decision on
                                            such motion
Deadline to submit joint requests to        On or before the deadline    (no change)
charge, joint proposed verdict forms, and   to file the Joint Pretrial
joint proposed voir dire questions.         Order
Deadline to submit proposed findings of     On or before the deadline    (no change)
fact and conclusions of law.                to file the Joint Pretrial
                                            Order
Deadline to be ready for trial.             One month after the Joint    (no change)
                                            Pretrial Order is filed

      IT IS SO ORDERED.
       March 22, 2021
DATED: _________________________            ____________________________________
                                            THE HONORABLE JESSE M. FURMAN
                                            UNITED STATES DISTRICT JUDGE

  The Clerk of Court is directed to terminate ECF Nos. 540, 545, 546, 548, 549, 551, 552, 553.




                                             -7-
